Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert A. Zander appeals the district court’s order accepting the magistrate judge’s recommendation and denying relief on Zander’s action filed pursuant to the Federal Tort Claims Act, and a subsequent order denying reconsideration. Zan-der also appeals the magistrate judge’s order granting the Government’s motion for a protective order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Zander v. United States, No. 1:12-cv-00700-WO-JEP (M.D.N.C. Sept. 4, 2015; Mar. 31, 2016; July 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED